                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                              8:15CR59

         vs.
                                                                  ORDER ON APPEARANCE FOR
 KENNETH JEROME WALKER,                                         SUPERVISED RELEASE VIOLATION

                          Defendant.

        The defendant appeared before the Court on February 5, 2020 regarding Petition for Offender
Under Supervision [68]. Kelly Steenbock represented the defendant. Thomas Kangior represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to retain or
appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to believe
the defendant violated the terms of supervised release and the defendant should be held to answer for a
final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final
dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 11:30 a.m. on March 19, 2020.
        The government moved for detention based upon danger. The defendant requested a detention
hearing which was held. The court finds that the defendant failed to meet his burden to establish by clear
and convincing evidence that he will not flee or pose a danger to any other person or to the community.
Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted as
to danger and the defendant shall be detained until further order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity for
private consultation with defense counsel. Upon order of a United States court or upon request of an
attorney for the government, the person in charge of the corrections facility shall deliver the defendant to
the United States Marshal for an appearance in connection with a court proceeding.

        IT IS SO ORDERED.

        Dated this 5th day of February, 2020.

                                                           BY THE COURT:

                                                           s/ Susan M. Bazis
                                                           United States Magistrate Judge
